ROCHDALE INVESTMENT TRUST ROCHDALE INVESTMENT MANAGEMENT LLC RIM SECURITIES LLC ROCHDALE CORE ALTERNATIVE STRATEGIES FUND ROCHDALE STRUCTURED CLAIMS INCOME FUND CODE OF ETHICS Rochdale Investment Trust, Rochdale Investment Management, RIM Securities, Rochdale Core Alternative Strategies Fund and Rochdale Structured Claims Income Fund (together referred to as “Rochdale” or the “Firm”) are committed to maintaining the highest standards of ethical conduct premised on fundamental principals of openness, integrity, honesty and trust both with respect to all of its clients, including Rochdale Investment Trust (Trust), a registered investment company to which Rochdale Investment Management serves as an investment adviser and RIM Securities serves as the underwriter and distributor.In furtherance of this objective, and in accord with Rule 17j-1 and its amendments under the Investment Company Act of 1940 and Rule 204A-1under the Investment Advisers Act of 1940, Rochdale has adopted a comprehensive Code of Ethics (herein referred to as the “Policy” or “Code”) to provide guidance for its personnel about the standards of conduct each such individual is expected to meet.The reporting and review procedures prescribed by this Policy, as it may be amended from time to time, are also designed to comply with the requirements imposed on the Firm under various provisions of the Federal securities laws. All Firm Personnel (for the purposes of this document, “Firm Personnel” shall include any employee, independent contractor, officer, director or other person affiliated with Rochdale Investment Management)are required to read and to be familiar with this Policy and to certify, at least annually, that he or she understands the Policy and has complied with it.All Firm Personnel must certify, in substantially the form of Appendix B-1 that he or she is familiar with the provisions of this Policy and has complied with such Policy during the preceding calendar year.This certification shall be submitted by all Firm Personnel upon the adoption of this policy and by January 30 of each year thereafter.In addition, those members of Firm Personnel who areTrust Access Persons in accordance with Rule 17j-1 and its amendments under the Investment Company Act of 1940 and Access Persons in accordance with Rule 204A-1 under the Investment Advisers Act of 1940 (hereinafter referred to as“Trust Access Persons”) have special reporting requirements under this Policy. For the benefit of the Firms clients, a description of this Policy will be available in Part II of Form ADV. The Firm shall also supply a full copy of this Policy to any client upon request. As of December 31, 2009 this Code of Ethics supersedes the previously adopted Integrity Policy first adopted as of November 1, 2004. Page 1 Code Of Ethics RochdaleCode of Ethics Contents Section I:Standards of Conduct applicable to all Firm Personnel. Firm Personnel should be aware that Standards of Conduct extend to activities outside the Firm and may extend to securities transactions effected by Firm Personnel for his or her own account (Personal Securities Account) and to transactions effected in any securities account (Related Account) in which the member of Firm Personnel has a Beneficial Ownership Interest. Section II:Reporting Requirements.Section sets out the reporting responsibilities of Trust Access Persons. Section III:Personal Trading Procedures: Section sets forth the limits imposed upon all Firm Personnel personal trading practice. Also, distinguishes special trading restrictions placed upon Research Analysts as per FINRA Rule 2711. Section IV:Advanced Clearance Requirement.
